                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,                :
                                         :
                 v.                      :
                                         :         CRIMINAL ACTION NO.
NICHOLAS ANTHONY NARBONE,                :         1:14-CR-0026-AT-2
                                         :



                                     ORDER

      Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 106] recommending that Movant’s motion [Doc.

98] to vacate, set aside, or correct his federal sentence be DENIED. Movant has not

filed any objections to the R&R.

      A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion

of the R&R that is the subject of a proper objection on a de novo basis and any non-

objected portion on a “clearly erroneous” standard.     Accordingly, the Court has

reviewed the record in this case on a “clearly erroneous” basis.

      After an independent review of the record, the Court finds that the R&R is

correct. Accordingly, the Court ADOPTS the Magistrate Judge’s R&R [Doc. 106];
and DENIES Defendant’s Motion to Vacate, Set Aside, or Correct [Doc. 98]. A

certificate of appealability (COA) is DENIED.



      IT IS SO ORDERED this 6th day of May, 2019.




                                       ___________________________________
                                       AMY TOTENBERG
                                       UNITED STATES DISTRICT JUDGE




                                       2
